Name: Commission Regulation (EC) NoÃ 513/2006 of 30 March 2006 adopting temporary provisions for the issue of import licences applied for pursuant to Regulation (EC) NoÃ 565/2002 establishing the method for managing tariff quotas and introducing a system of certificates of origin for garlic imported from third countries
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  cooperation policy;  plant product
 Date Published: nan

 31.3.2006 EN Official Journal of the European Union L 93/30 COMMISSION REGULATION (EC) No 513/2006 of 30 March 2006 adopting temporary provisions for the issue of import licences applied for pursuant to Regulation (EC) No 565/2002 establishing the method for managing tariff quotas and introducing a system of certificates of origin for garlic imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 31(2) thereof, Whereas: (1) Commission Regulation (EC) No 565/2002 (2) lays down that Member States are to notify licence applications to the Commission on Mondays and Thursdays each week and issue the licences on the fifth working day following the date on which the application was lodged, provided that the Commission has not taken any measures during that period. (2) Thursday 13, Friday 14 and Monday 17 April 2006 are Commission holidays. The issue of licences applied for between Monday 10 and Friday 14 April 2006 should therefore be postponed. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for between Monday 10 and Friday 14 April 2006 pursuant to Regulation (EC) No 565/2002 shall be issued on Friday 21 April 2006, provided that the Commission has not taken any measures during that period in accordance with Article 8(2) of that Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 86, 3.4.2002, p. 11. Regulation amended by Regulation (EC) No 537/2004 (OJ L 86, 24.3.2004, p. 9).